UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6556


HECTOR MOREL,

                  Petitioner - Appellant,

          v.

WARDEN O’BRIEN,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:09-cv-00346-jlk-mfu)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hector Morel, Appellant Pro Se. Sara Bugbee Winn, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hector Morel, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2010) petition.             We have reviewed the record and

find no reversible error.            Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by     the    district      court.            Morel         v.     O’Brien,       No.

7:09-cv-00346-jlk-mfu     (W.D.       Va.,    Mar.    25,    2010).       We     deny

Morel’s motion for appointment of counsel.                       We dispense with

oral   argument   because      the    facts    and    legal       contentions     are

adequately    presented   in    the     materials     before       the   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2